DETAILED OFFICE ACTION - REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification - Descriptions of the Reproductions
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief description of the reproduction pursuant to Rule 7(5)(a) describing the view or views of the reproductions. 37 CFR 1.1024. The description of reproduction 1.1 is objectionable, as the view is not a “Top” view but a “Front Perspective” view. Therefore the specification should be amended to describe reproduction 1.1 as a front perspective. Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a) II.

Objection to the Claim Language
The claim language is objectionable for not including the proper article “a” preceding the title. For proper form (37 CFR 1.153), the following claim language is suggested:
We claim: The ornamental design for a charger, as shown and described.

Claim Refusal - 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the exact three-dimensional appearance of numerous elements and edges cannot be understood, due in part to poor line quality, small scale of the reproductions in view of many fine details, and areas/elements of the drawings which are only visible in a single view but appear to be on multiple different planes which cannot be discerned. For example:
Throughout the reproductions, many of the lines are excessively thick, heavy, and black. This inferior line quality precludes the Examiner from understanding the exact three-dimensional appearance of all aspects of the design, as numerous fine details are lost. Applicant may attempt to overcome this portion of the rejection by ensuring that all lines are of consistent weight and not too thick. Additionally, it is strongly suggested that the reproductions, particularly reproductions 1.2-1.7, are re-oriented in a landscape orientation on the drawing sheets and enlarged, so that all small elements can be discerned. (See annotated drawings part ‘A’ below in which this issue is exemplified but not limited.)
The exact three-dimensional appearance of numerous elements cannot be understood, as these areas/elements are only shown in a single view, in which their three-dimensionality cannot be discerned without resorting to conjecture. Applicant may attempt to overcome this portion of the rejection by reducing these areas/elements to broken lines, removing them from the claim. (See annotated drawings part ‘B’ below in which this issue is exemplified.)


    PNG
    media_image1.png
    911
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    539
    999
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    532
    986
    media_image3.png
    Greyscale







    PNG
    media_image4.png
    565
    974
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    556
    964
    media_image5.png
    Greyscale





The claim is indefinite and nonenabling because the meaning of the broken lines is unknown, as there is no description of the meaning of the broken lines within the specification. It cannot be determined whether the broken lines are intended to be understood as illustrating portions of the article that form no part of the claim, boundaries, or otherwise, and it cannot be determined whether they are intended to form part of the claim, without resorting to conjecture. Therefore, the claim is indefinite and nonenabling. To overcome this portion of the rejection, applicant may amend the specification to include a statement which describes that which the broken lines are illustrating in the reproductions, and whether they form part of the claim. This description may be inserted directly following the last reproduction description and preceding the claim statement.  
 
Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).

Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY NEMETH whose telephone number is (571)270-3009.  The examiner can normally be reached on MONDAY-FRIDAY, 8:00AM-4:30PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	
Information regarding the status of an application may be obtained from the Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, please visit: https://patentcenter.uspto.gov. Visit https://uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service representative, call 800-786-9199 (in USA or Canada), or 571-272-1000.

/CHRISTY NEMETH/Primary Examiner, Art Unit 2922